   Case 2:17-cv-00415-MHT-JTA Document 34 Filed 08/21/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LEON LAMAR McGHEE,                )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:17cv415-MHT
                                  )                 (WO)
WARDEN DERRICK CARTER,            )
et al.,                           )
                                  )
     Defendants.                  )


                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States        Magistrate        Judge’s

recommendation (doc. no. 32) is adopted.

    (2) Defendants' motion for summary judgment (doc.

no. 22) is granted.

    (3) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaint.

    (4) No costs are taxed.
   Case 2:17-cv-00415-MHT-JTA Document 34 Filed 08/21/20 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a    final    judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 21st day of August, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
